        Case 3:19-cv-00907-EDL Document 11 Filed 03/22/19 Page 1 of 1




 1

 2

 3                                     UNITED STATES DISTRICT COURT

 4                                    NORTHERN DISTRICT OF CALIFORNIA

 5

 6     FRANCIS WANG,                                         Case No.19-cv-00907-EDL
                         Plaintiff,
 7
                                                             CONSENT OR DECLINATION
                  v.
 8                                                           TO MAGISTRATE JUDGE
       MARTHA KONGSGAARD,                                    JURISDICTION
 9
                         Defendant.
10

11          INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you

12   (if you are the party) or the party you represent (if you are an attorney in the case) choose(s) to

13   consent or decline magistrate judge jurisdiction in this matter. Sign this form below your

14   selection.

15          (;)         Consent to Magistrate Judge Jurisdiction

16                     In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to

17   have a United States magistrate judge conduct all further proceedings in this case, including trial

18   and entry of final judgment. I understand that appeal from the judgment shall be taken directly to

19   the United States Court of Appeals for the Ninth Circuit.

20                     OR

21          ( )        Decline Magistrate Judge Jurisdiction

22                     In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United

23   States magistrate judge conduct all further proceedings in this case and I hereby request that this

24   case be reassigned to a United States district judge.

25   DATE: 0DUFK                                    NAME: Bradley J. Jameson
                                                             COUNSEL FOR: Francis Wang
26

27                                                            V%UDGOH\--DPHVRQ
                                                             Signature
28
